DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 3, 5, 6, 11, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 10, 10, 10, 10, 10, 1, and 3, respectively of U.S. Patent No. 10, 934, 145. Although the claims at issue are not identical, they are not patentably distinct from each other because they anticipate the claims of the application.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 in view of claim 1 of U.S. Patent No. 10,934,145. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to couple the leveling actuators to the chassis of the lift device so as to level the vehicle including its body and chassis that occupies the driver or operator.
Claims 7 – 10, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,934,145 in view of claims 6, 7, 9, 14, 10, and 6 of U.S. 10,221,055, respectively.  One of ordinary skill in the art at the time the invention was filed would find modifying Patent No. 10,934,145 such that it comprised the claim limitations of 6, 7, 9, 14, and 10, of U.S. 10,221,055, respectively, so as to provide the mode at which to operate, and to selectively control the actuators accordingly.

Claims 14 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 15 in view of 3, 6, and 6 of U.S. Patent No. 10,221,055.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to use a controlling system to perform the method for controlling as claimed.  Similarly, for claim 15 of the application, one would find modifying claim 15 of U.S. 10,221,055 such that it comprised the data including the angles as listed in view of claim 3 so as to determine the calculations for actuation accordingly.

Allowable Subject Matter
Claim 12  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614